DETAILED ACTION
1.    	This action is responsive to communication filed on 05 May 2022, with acknowledgement of an original application filed on 30 March 2020.
Status of Claims
2.	Claims 1-15 and 21--22 are pending. Claims 1, 9, and 21-22 are in independent forms. Claims 1, 4, and 7-15, has been amended. Claims 16-20 has been canceled. Claims 21-22 are new.

Response to Amendment
3.	Applicant's amendment with the 35 USC § 112(f) is sufficient to overcome the rejection of claims 9-10, the rejection is withdrawn.
Response to Arguments
4.	Applicant's arguments filed 05 May 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant’s amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims  1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chong  et al. WO 2016086355 (hereinafter Chong) in view of Markovic et al. WO 2008036961 (hereinafter Markovic) in further view of Rajadurai et al. US Patent Application Publication No. 2019/0261178 (hereinafter Rajadurai).
Regarding claim 1, Chong discloses an authentication method, wherein the method comprises: 
“receiving, by an authentication entity in a home network, a first authentication vector from a unified data management entity” (see Chong page 5, lines 13-21,  Receiving, by the authentication device, a first authentication data request message sent by the core network device that is saved by the user equipment with an unused authentication vector, where the first authentication data request message is used to request the authentication device to be the user The device generates an authentication vector, and the authentication device generates a first authentication data response message according to the first authentication data request message, where the first authentication data response message includes the authentication device as the user a first authentication vector generated by the device; the authentication device returns the first authentication data response message to the core network device);
“generating, by the authentication entity, a second authentication vector based on the first authentication vector” (see Chong page 5, lines 26-34, the authentication device generates a second authentication data response message according to the second authentication data request message, where The authentication data response message includes a second authentication vector generated by the authentication device for the user equipment and the unused authentication vector; the authentication device returns the second to the core network device Authentication data response message.);
sending, by the authentication entity, the second authentication vector to a security anchor function entity in a visited network (see Chong page 5, lines 1-10 The core network device sends a second authentication data request message to the authentication device, where the second authentication data request message is used to request the authentication device to generate an authentication vector for the user equipment; Receiving, by the network device, the second authentication data response message returned by the authentication device according to the second authentication data request message, where the second authentication data response message carries the second authentication vector and the unused authentication a weight vector);
Chong does not explicitly discloses receiving, by the authentication entity, an authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request; and sending, by the authentication entity, an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds; 
However, in analogues art Markovic discloses receiving, by the authentication entity, an authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request (see Markovic pars. 00438-00441, The GANC-SeGW forwards (in Step 8) the EAP Request/AKA-Challenge message to the FAP. The FAP runs (in Step 9) UMTS algorithm on the USIM. The USIM verifies that the AUTN is correct and hereby authenticates the network. IfAUTN is incorrect, the FAP rejects the authentication. If AUTN is correct, the USIM computes RES, IK and CK. The FAP calculates a new MAC with the new keying material (IK and CK) covering the EAP message. If a re-authentication ID was received, then the FAP stores this ID for future authentications); and sending, by the authentication entity, an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds (see Markovic pars. 00442-00443, The AAA Server verifies (in Step 12) the received MAC and compares XRES to the received RES. If the checks in Step 12 are successful, then the AAA Server sends (in Step 13) the EAP Success message to the GANC-SeGW. The AAA Server includes derived keying material for confidentiality and/or integrity protection between FAP and GANC-SeGW, in the underlying AAA protocol message (i.e. not at EAP level)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
Chong in view of Markovic discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity.
However, in analogues art, Rajadurai discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity (see Rajadurai Fig. 4, system 100d, pars. 0165-0173, 0205, the mutual authentication is performed between the NextGen UE and the AUSF 310 (i.e., EAP server) via the SEAF 308 (i.e., authenticator). The SEAF 308 interfaces with the AUSF 310 for carrying out the authentication. The SEAF 308 is configured with the relevant information for routing of the authentication request to the appropriate AUSF. The AUSF 310 interfaces with the ARPF 312 to retrieve the authentication information and subscription details. The authentication signalling passes through AUSF proxies in a visited network. The NextGen UE interfaces with the SEAF 308 via the NR, for authentication procedures. The AUSF unit 310: The authentication function that interacts with the ARPF unit 312 and terminates requests from the SEAF unit 308. The ARPF 312 is part of a Unified Data Management (UDM)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rajadurai into the system of Chong and Markovic in order to provide SEAF to send an authentication initiation request to the AUSF. The UDM sends an authentication vector request/response to the AUSF. The mutual authentication is performed between the AT and the AUSF. The security context establishment is performed between the AT and the SEAF.  (see Rajadurai par. 0205).

Regarding claim 2, Chong in view of Markovic in further view of Rajadurai discloses the method according to claim 1, 
Markovic further discloses wherein the method further comprises: sending, by the authentication entity, an authentication confirmation identifier to the security anchor function entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic par. 00438, 00441-0042).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 3, Chong in view of Markovic in further view of Rajadurai discloses the method according to claim 1, 
Markovic further discloses wherein the method further comprises: determining, by the authentication entity, that an authentication confirmation is required (see Markovic par. 00438-00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 4, Chong in view of Markovic in further view of Rajadurai discloses the method according to claim 3, 
Markovic further discloses wherein the determining, by the authentication entity, that an authentication confirmation is required comprises: receiving, by the authentication entity, an authentication confirmation identifier from the unified data management entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic pars. 00438-00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
  
Regarding claim 5, Chong in view of Markovic in further view of Rajadurai discloses the method according to claim 3, 
Markovic further discloses wherein the determining, by the authentication entity, that an authentication confirmation is required comprises: determining, by the authentication entity according to a locally configured security policy, that an authentication confirmation is required (see Markovic pars. 00438, 00232, 00512).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 6, Chong in view of Markovic in further view of Rajadurai discloses the method according to claim 1, 
Markovic further discloses wherein the first authentication vector is generated using an extensible authentication protocol authentication and key agreement prime (see Rajadurai par. 0049).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rajadurai into the system of Chong and Markovic in order to provide SEAF to send an authentication initiation request to the AUSF. The UDM sends an authentication vector request/response to the AUSF. The mutual authentication is performed between the AT and the AUSF. The security context establishment is performed between the AT and the SEAF.  (see Rajadurai par. 0205).

Regarding claim 8, Chong in view of Markovic in further view of Rajadurai discloses the method according to claim 1, 
Markovic further discloses wherein after the performing, by the authentication entity, the authentication confirmation on the terminal according to the authentication confirmation request, the method further comprises: sending, by the authentication entity, an authentication confirmation identifier to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic pars. 00442-00443).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 9, Chong discloses an authentication entity, wherein the authentication entity comprises a transceiver (Fig. 7, receiving unit 701)  and a Processor (Fig. 7, Processing unit 702), wherein 
“the transceiver processor is configured to receive a first authentication vector from a unified data management entity” (see Chong page 5, lines 13-21,  Receiving, by the authentication device, a first authentication data request message sent by the core network device that is saved by the user equipment with an unused authentication vector, where the first authentication data request message is used to request the authentication device to be the user The device generates an authentication vector, and the authentication device generates a first authentication data response message according to the first authentication data request message, where the first authentication data response message includes the authentication device as the user a first authentication vector generated by the device; the authentication device returns the first authentication data response message to the core network device);
 “the processor is configured to generate a second authentication vector based on the first authentication vector” (see Chong page 5, lines 26-34, the authentication device generates a second authentication data response message according to the second authentication data request message, where The authentication data response message includes a second authentication vector generated by the authentication device for the user equipment and the unused authentication vector; the authentication device returns the second to the core network device Authentication data response message.);
“the transceiver is further configured to: send the second authentication vector to a security anchor function entity in a visited network” (see Chong page 5, lines 1-10 The core network device sends a second authentication data request message to the authentication device, where the second authentication data request message is used to request the authentication device to generate an authentication vector for the user equipment; Receiving, by the network device, the second authentication data response message returned by the authentication device according to the second authentication data request message, where the second authentication data response message carries the second authentication vector and the unused authentication a weight vector);
 Chong does not explicitly discloses receive an authentication confirmation request from the security anchor function entity; and perform an authentication confirmation on a terminal according to the authentication confirmation request; and the transceiver is further configured to: send an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds; 
However, in analogues art Markovic discloses receive an authentication confirmation request from the security anchor function entity; and perform an authentication confirmation on the terminal according to the authentication confirmation request (see Markovic pars. 00438-00441, The GANC-SeGW forwards (in Step 8) the EAP Request/AKA-Challenge message to the FAP. The FAP runs (in Step 9) UMTS algorithm on the USIM. The USIM verifies that the AUTN is correct and hereby authenticates the network. IfAUTN is incorrect, the FAP rejects the authentication. If AUTN is correct, the USIM computes RES, IK and CK. The FAP calculates a new MAC with the new keying material (IK and CK) covering the EAP message. If a re-authentication ID was received, then the FAP stores this ID for future authentications); and the transceiver is further configured to: send an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds (see Markovic pars. 00442-00443, The AAA Server verifies (in Step 12) the received MAC and compares XRES to the received RES. If the checks in Step 12 are successful, then the AAA Server sends (in Step 13) the EAP Success message to the GANC-SeGW. The AAA Server includes derived keying material for confidentiality and/or integrity protection between FAP and GANC-SeGW, in the underlying AAA protocol message (i.e. not at EAP level)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
Chong in view of Markovic discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity.
However, in analogues art, Rajadurai discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity (see Rajadurai Fig. 4, system 100d, pars. 0165-0173, 0205, the mutual authentication is performed between the NextGen UE and the AUSF 310 (i.e., EAP server) via the SEAF 308 (i.e., authenticator). The SEAF 308 interfaces with the AUSF 310 for carrying out the authentication. The SEAF 308 is configured with the relevant information for routing of the authentication request to the appropriate AUSF. The AUSF 310 interfaces with the ARPF 312 to retrieve the authentication information and subscription details. The authentication signalling passes through AUSF proxies in a visited network. The NextGen UE interfaces with the SEAF 308 via the NR, for authentication procedures. The AUSF unit 310: The authentication function that interacts with the ARPF unit 312 and terminates requests from the SEAF unit 308. The ARPF 312 is part of a Unified Data Management (UDM)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rajadurai into the system of Chong and Markovic in order to provide SEAF to send an authentication initiation request to the AUSF. The UDM sends an authentication vector request/response to the AUSF. The mutual authentication is performed between the AT and the AUSF. The security context establishment is performed between the AT and the SEAF.  (see Rajadurai par. 0205).

Regarding claim 10, Chong in view of Markovic in further view of Rajadurai discloses the authentication entity according to claim 9, 
Markovic further discloses wherein the transceiver is further configured to send an authentication confirmation identifier to the security anchor function entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic par. 00438, 00441-00442).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 11, Chong in view of Markovic in further view of Rajadurai discloses the authentication entity according to claim 9, 
Markovic further discloses wherein the processor of the authentication entity is further configured to determine that an authentication confirmation is required (see Markovic par. 00438-00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 12, Chong in view of Markovic in further view of Rajadurai discloses the authentication entity according to claim 11, 
Markovic further discloses wherein that the processor is configured to determine that an authentication confirmation is required comprises: the processing module is configured to receive an authentication confirmation identifier from the unified data management entity, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic par. 00438-00439).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 13, Chong in view of Markovic in further view of Rajadurai discloses the authentication entity according to claim 11, 
Markovic further discloses wherein that the processor is configured to determine that an authentication confirmation is required comprises: the processor is configured to determine, according to a locally configured security policy, that an authentication confirmation is required (see Markovic pars. 00438, 00232, 00512).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
Regarding claim 15, Chong in view of Markovic in further view of Rajadurai discloses the authentication entity according to claim 9, 
Markovic further discloses wherein the transceiver is further configured to send an authentication confirmation identifier to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation identifier is used to indicate that an authentication confirmation is required (see Markovic pars. 00442-00443).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).

Regarding claim 21, Chong discloses an authentication system, wherein the authentication system comprises an authentication entity in a home network and a security anchor function entity in a visited network, wherein the authentication entity is configured to: 
“receive a first authentication vector from the unified data management entity, and generate a second authentication vector based on the first authentication vector” (see Chong page 5, lines 13-21, lines 26-34,  Receiving, by the authentication device, a first authentication data request message sent by the core network device that is saved by the user equipment with an unused authentication vector, where the first authentication data request message is used to request the authentication device to be the user The device generates an authentication vector, and the authentication device generates a first authentication data response message according to the first authentication data request message, where the first authentication data response message includes the authentication device as the user a first authentication vector generated by the device; the authentication device returns the first authentication data response message to the core network device, see Chong page 5, lines 26-34, the authentication device generates a second authentication data response message according to the second authentication data request message, where The authentication data response message includes a second authentication vector generated by the authentication device for the user equipment and the unused authentication vector; the authentication device returns the second to the core network device Authentication data response message.);
“send the second authentication vector to the security anchor function entity” (see Chong page 5, lines 1-10 The core network device sends a second authentication data request message to the authentication device, where the second authentication data request message is used to request the authentication device to generate an authentication vector for the user equipment; Receiving, by the network device, the second authentication data response message returned by the authentication device according to the second authentication data request message, where the second authentication data response message carries the second authentication vector and the unused authentication a weight vector);
the security anchor function entity is configured to: 
receive the second authentication vector from the authentication entity” (see Chong page 5, lines 4-7, Receiving, by the network device, the second authentication data response message returned by the authentication device according to the second authentication data request message, where the second authentication data response message carries the second authentication vector); 
“send the authentication confirmation request to the authentication entity” (see Chong page 3, lines 13-17, after obtaining the authentication vector from the home location register (HLR) or the authentication center (AUC), the MSC/SGSN sends an authentication request carrying the authentication vector to the UE. Message. The UE first determines the validity of the network according to the authentication request message); 
Chong does not explicitly discloses the authentication entity is further configured to: receive the authentication confirmation request from the security anchor function entity, and perform authentication confirmation on the terminal according to the authentication confirmation request; and 
the authentication entity is further configured to: send an authentication confirmation success indication to the security anchor function entity when the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds; 
However, in analogues art Markovic discloses receive the authentication confirmation request from the security anchor function entity, and perform authentication confirmation on the terminal according to the authentication confirmation request (see Markovic pars. 00438-00441, The GANC-SeGW forwards (in Step 8) the EAP Request/AKA-Challenge message to the FAP. The FAP runs (in Step 9) UMTS algorithm on the USIM. The USIM verifies that the AUTN is correct and hereby authenticates the network. IfAUTN is incorrect, the FAP rejects the authentication. If AUTN is correct, the USIM computes RES, IK and CK. The FAP calculates a new MAC with the new keying material (IK and CK) covering the EAP message. If a re-authentication ID was received, then the FAP stores this ID for future authentications); and send an authentication confirmation success indication to the security anchor function entity when the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds (see Markovic pars. 00442-00443, The AAA Server verifies (in Step 12) the received MAC and compares XRES to the received RES. If the checks in Step 12 are successful, then the AAA Server sends (in Step 13) the EAP Success message to the GANC-SeGW. The AAA Server includes derived keying material for confidentiality and/or integrity protection between FAP and GANC-SeGW, in the underlying AAA protocol message (i.e. not at EAP level)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
Chong in view of Markovic discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity.
However, in analogues art, Rajadurai discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity (see Rajadurai Fig. 4, system 100d, pars. 0165-0173, 0205, the mutual authentication is performed between the NextGen UE and the AUSF 310 (i.e., EAP server) via the SEAF 308 (i.e., authenticator). The SEAF 308 interfaces with the AUSF 310 for carrying out the authentication. The SEAF 308 is configured with the relevant information for routing of the authentication request to the appropriate AUSF. The AUSF 310 interfaces with the ARPF 312 to retrieve the authentication information and subscription details. The authentication signalling passes through AUSF proxies in a visited network. The NextGen UE interfaces with the SEAF 308 via the NR, for authentication procedures. The AUSF unit 310: The authentication function that interacts with the ARPF unit 312 and terminates requests from the SEAF unit 308. The ARPF 312 is part of a Unified Data Management (UDM)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rajadurai into the system of Chong and Markovic in order to provide SEAF to send an authentication initiation request to the AUSF. The UDM sends an authentication vector request/response to the AUSF. The mutual authentication is performed between the AT and the AUSF. The security context establishment is performed between the AT and the SEAF.  (see Rajadurai par. 0205).
 
Regarding claim 22, Chong discloses an authentication method, comprising: 
“receiving, by an authentication entity in a home network, a first authentication vector from a unified data management entity” (see Chong page 5, lines 13-21,  Receiving, by the authentication device, a first authentication data request message sent by the core network device that is saved by the user equipment with an unused authentication vector, where the first authentication data request message is used to request the authentication device to be the user The device generates an authentication vector, and the authentication device generates a first authentication data response message according to the first authentication data request message, where the first authentication data response message includes the authentication device as the user a first authentication vector generated by the device; the authentication device returns the first authentication data response message to the core network device);
“generating, by the authentication entity, a second authentication vector based on the first authentication vector” (see Chong page 5, lines 26-34, the authentication device generates a second authentication data response message according to the second authentication data request message, where The authentication data response message includes a second authentication vector generated by the authentication device for the user equipment and the unused authentication vector; the authentication device returns the second to the core network device Authentication data response message.);
“sending, by the authentication entity, the second authentication vector to a security anchor function entity in a visited network” (see Chong page 5, lines 1-10 The core network device sends a second authentication data request message to the authentication device, where the second authentication data request message is used to request the authentication device to generate an authentication vector for the user equipment; Receiving, by the network device, the second authentication data response message returned by the authentication device according to the second authentication data request message, where the second authentication data response message carries the second authentication vector and the unused authentication a weight vector);
 “receiving, by the security anchor function entity, the second authentication vector from the authentication entity” (see Chong page 5, lines 4-7, Receiving, by the network device, the second authentication data response message returned by the authentication device according to the second authentication data request message, where the second authentication data response message carries the second authentication vector);  
“sending, an authentication confirmation request to the authentication entity” (see Chong page 3, lines 13-17, after obtaining the authentication vector from the home location register (HLR) or the authentication center (AUC), the MSC/SGSN sends an authentication request carrying the authentication vector to the UE. Message. The UE first determines the validity of the network according to the authentication request message); 
Chong does not explicitly discloses receiving, by the authentication entity, the authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request; and sending, by the authentication entity, an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds; 
However, in analogues art Markovic discloses receiving, by the authentication entity, the authentication confirmation request from the security anchor function entity, and performing an authentication confirmation on a terminal according to the authentication confirmation request (see Markovic pars. 00438-00441, The GANC-SeGW forwards (in Step 8) the EAP Request/AKA-Challenge message to the FAP. The FAP runs (in Step 9) UMTS algorithm on the USIM. The USIM verifies that the AUTN is correct and hereby authenticates the network. IfAUTN is incorrect, the FAP rejects the authentication. If AUTN is correct, the USIM computes RES, IK and CK. The FAP calculates a new MAC with the new keying material (IK and CK) covering the EAP message. If a re-authentication ID was received, then the FAP stores this ID for future authentications); and sending, by the authentication entity, an authentication confirmation success indication to the security anchor function entity if the authentication confirmation succeeds, wherein the authentication confirmation success indication is used to indicate that the authentication confirmation succeeds (see Markovic pars. 00442-00443, The AAA Server verifies (in Step 12) the received MAC and compares XRES to the received RES. If the checks in Step 12 are successful, then the AAA Server sends (in Step 13) the EAP Success message to the GANC-SeGW. The AAA Server includes derived keying material for confidentiality and/or integrity protection between FAP and GANC-SeGW, in the underlying AAA protocol message (i.e. not at EAP level)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Markovic into the system of Chong in order to include an  AAA server identifies the subscriber as a candidate for authentication with EAP-SIM, based on the received identity, and verifies that EAP-SIM shall be used based on subscription information (see Markovic par. 0427).
 Chong in view of Markovic discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity.
However, in analogues art, Rajadurai discloses wherein the authentication entity is an authentication server function (AUSF) entity, the unified data management entity is an unified data management (UDM) entity, and the security anchor function entity is a security anchor function (SEAF) entity (see Rajadurai Fig. 4, system 100d, pars. 0165-0173, 0205, the mutual authentication is performed between the NextGen UE and the AUSF 310 (i.e., EAP server) via the SEAF 308 (i.e., authenticator). The SEAF 308 interfaces with the AUSF 310 for carrying out the authentication. The SEAF 308 is configured with the relevant information for routing of the authentication request to the appropriate AUSF. The AUSF 310 interfaces with the ARPF 312 to retrieve the authentication information and subscription details. The authentication signalling passes through AUSF proxies in a visited network. The NextGen UE interfaces with the SEAF 308 via the NR, for authentication procedures. The AUSF unit 310: The authentication function that interacts with the ARPF unit 312 and terminates requests from the SEAF unit 308. The ARPF 312 is part of a Unified Data Management (UDM)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Rajadurai into the system of Chong and Markovic in order to provide SEAF to send an authentication initiation request to the AUSF. The UDM sends an authentication vector request/response to the AUSF. The mutual authentication is performed between the AT and the AUSF. The security context establishment is performed between the AT and the SEAF (see Rajadurai par. 0205).

7.	Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Chong  et al. WO 2016086355 (hereinafter Chong) in view of Markovic et al. WO 2008036961 (hereinafter Markovic) in further view of Rajadurai et al. US Patent Application Publication No. 2019/0261178 (hereinafter Rajadurai) in further view of Liu et al. US Patent Application Publication No. 2012/0265990 (hereinafter Liu).
Regarding claims 7 and 14, Zhang in view of Mohamed in further view of Markovic discloses the method according to claim 1, the authentication entity according to claim 9, 
Zhang in view of Mohamed in further view of Markovic does not explicitly discloses wherein the authentication confirmation request carries a response (RES*) and a corresponding random number (RAND); and the performing, by the authentication entity, the authentication confirmation on the terminal according to the authentication confirmation request comprises: searching, by the authentication entity, for a corresponding expected response (XRES*) based on the RAND, and performing the authentication confirmation on the terminal by comparing the RES* with the XRES*.
However, in analogues art, Liu discloses wherein the authentication confirmation request carries a response (RES*) and a corresponding random number (RAND);  (see Liu par. 0060, the AS 41 is configured to forward a connection request message transmitted from the IMS user equipment 43 to the authentication gateway 42 and a first random number (RAND) transmitted from the authentication gateway 42 to the IMS user equipment 43, to transmit a first response value (RES, ResponseInternet Explorer), generated from the first RAND); and the performing, by the authentication entity, the authentication confirmation on the terminal according to the authentication confirmation request comprises: searching, by the authentication entity, for a corresponding expected response (XRES*) based on the RAND, and performing the authentication confirmation on the terminal by comparing the RES* with the XRES* (see Liu pars. 0060-0061, The authentication gateway 42 is configured to acquire the first RAND and an expected response value (XRES, Expected ResponseInternet Explorer) of the IMS user equipment 43, to transmit the acquired first RAND to the AS 41, to ascertain that the IMS user equipment 43 has been authenticated successfully when comparison of the first RES transmitted from the AS 41 with the acquired XRES shows consistency and to instruct the AS 41 to provide the IMS user equipment 43 with the non-IMS service).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Liu into the system of Chong, Markovic, and Rajadurai in order to include a first response value generated by the IMS user equipment from the first random number; ascertaining, by the authenticating gateway, that the IMS user equipment has been authenticated successfully when comparison of the received first response value with the acquired expected response value shows consistency; and instructing the AS to provide the IMS user equipment with the non-IMS service (see Liu par. 0037).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433